Citation Nr: 1720056	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-34 177	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to March 1988.  Following that, he served in the Army Reserves from April 1988 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Subsequently, jurisdiction was transferred to the RO in Muskogee, Oklahoma.

In June 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.

In December 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.  


FINDINGS OF FACT

1. The most probative evidence of record shows the Veteran's hearing is within normal limits bilaterally.

2. The evidence of record does not establish an in-service incurrence or onset of the Veteran's claimed bilateral tinnitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2. The criteria for service connection for bilateral tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As it pertains to the claims herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

In particular, pursuant to the Board's December 2015 remand directives, the RO initiated a request for a VA examination in July 2016.  See December 2015 Board Decision; July 2016 Compensation and Pension Exam Inquiry.  However, a VA examination was not conducted because the RO was unable to provide the Veteran with notice of the same.  A review of the claims file reveals he has relocated on a number of occasions during the pendency of this appeal.  The most recent notice received by the VA in this regard is the April 2015 Statement in Support of Claim.  In April 2015, he provided an address in McAlester, Oklahoma and requested the claims file be transferred to the RO in Muskogee, Oklahoma.  See April 2015 Statement in Support of Claim; see also June 2015 Board Hearing Transcript at 11 (the Veteran confirmed residing in Oklahoma).  However, in April 2016, a March 2016 letter sent by the VA to his McAlester, Oklahoma address was returned indicating that it could not be delivered as addressed.  See April 2016 Returned Mail.

Subsequently, the VA exercised due diligence in its attempt to verify the Veteran's current address, but has been unsuccessful.  See August 2016 Address for Veteran; July 2016 Basic Reports Plus Associates Report.  The Veteran has a duty to provide VA with the information necessary to carry out its duties.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  The Veteran has not provided VA with a correct address.  Therefore, the Board finds the RO has substantially complied with its December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order); see also Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that while the VA has the burden of demonstrating notice was sent to the veteran's "latest address of record," there is no burden on the VA to "turn up heaven and earth" to find him).

II. Analysis

The Veteran contends that he sustained acoustic trauma in service, which has caused bilateral hearing loss and tinnitus.  See March 2009 Veteran's Application for Compensation and/or Pension (Claim); December 2011 VA Form 9; see generally June 2015 Hearing Transcript.  

More specifically, the Veteran submits that his bilateral hearing loss and tinnitus first manifested in service.  See June 2015 Hearing Transcript at 5-6.  He attributes the onset first and foremost to weapons fire during basic training.  Id. at 5.  He claims that although he was issued ear protection in service, he did not always use it because he was afraid that he would not be able to hear everything that was occurring around him.  Id. at 6; March 2009 Claim.  He recounted that he went to the firing range approximately 20 times in service, and estimated that each time he fired several hundred rounds.  See March 2009 Claim.  After these sessions, he recalled experiencing ringing in his ears.  He explained that he did not report this issue in service because he was afraid of being medically discharged.  See June 2015 Hearing Transcript at 6.

While at the June 2015 Board videoconference hearing the Veteran denied exposure to loud noises post-separation, his statements at the November 2009 VA examination contradict this.  See June 2015 Hearing Transcript at 7 (the Veteran testified that he was currently employed as a computer programmer, and previously worked as a nurse's assistant and at a grocery store stocking shelves).  During his November 2009 VA examination, he admitted that he worked in construction following service, but he insisted he wore hearing protection.  See November 2009 VA Examination Report; see also April 2009 Letter from D.M, M.D. (noted the Veteran worked around noise post-separation, but was diligent about protecting his hearing).

A review of the Veteran's service treatment records is silent for any complaints of hearing loss or tinnitus in service.  The first complaint of hearing loss and tinnitus of record is his March 2009 caim, which was 21 years  after separation from active duty service.  

The Board will first address the Veteran's claimed bilateral hearing loss.  In assessing his lay statements, the Board acknowledges he is competent to provide evidence regarding his ability to hear.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements competent.  However, as they relate to a diagnosis of hearing impairment for VA compensation purposes, the Board is unable to accord his lay statements any probative weight because he does not have the specialized medical knowledge, training, or experience to administer an audiometric test.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

The first competent evidence referencing hearing loss is the April 2009 letter from Dr. M.  In the letter, Dr. M stated the Veteran was suffering from hearing loss, which was progressively worsening in his right ear.  However, Dr. M acknowledged that a prior examination revealed his hearing was within normal limits.  There were no specific audiometric test results identified in Dr. M's letter.  In fact, Dr. M indicated another audiometric test would be administered.  However, no such test results have been associated with the claims file.  Moreover, Mr. M's letter did not contain a nexus opinion linking his hearing loss to the claimed in service incurrence.  Therefore, the Board is unable to accord Dr. M's April 2009 letter any probative value in terms of determining hearing loss for VA compensation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two) (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)); see also 38 C.F.R. § 3.385.

The most probative evidence of record is the November 2009 VA Examination Report.  During the November 2009 VA examination, the Veteran reported that his hearing fluctuated in and out every three to five days.  He described that when his hearing goes out, he experiences pressure in his ears and his hearing acuity decreases between 15 and 30 minutes at a time.  Further, he relayed that occasionally during these episodes he feels as though there is water in his ears, which affects his equilibrium.  With respect to in service noise exposure, he stated he was exposed to rifle fire and grenades.  Additionally, he claimed noise exposure from diesel engines of tanks, armored personal carriers, and Humvees, among others, while working as a systems mechanic in service.  Cf. DD Form 214 (noted the Veteran's primary specialty as material control and accounting specialist and that he had training as a material storage and handling specialist).

The VA examiner conducted an audiometric test, which yielded the following results: 

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
15 dB
20 dB
15 dB
Left Ear
10 dB
10 dB
15 dB
15 dB
10 dB

PURETONE THRESHOLD AVERAGE
Right Ear
12.5 dB
Left Ear
15 dB

SPEECH RECOGNITION
Right Ear
100%
Left Ear
100%

Noting the test demonstrated the Veteran's hearing was within normal limits, the VA examiner opined he did not have hearing loss caused by or otherwise related to acoustic trauma in service.  

While the Board is cognizant of the Veteran's representative's argument that there is a significant threshold shift between his August 1987 enlistment examination and the November 2009 VA examination, this shift is of no moment for the Board because the threshold requirements for hearing loss for VA compensation purposes is specifically delineated in 38 C.F.R. § 3.385.  See August 1987 Report of Medical Examination.  As he does not meet any of the hearing loss thresholds set forth in 
38 C.F.R. § 3.385, no current disability has been established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).  Consequently, service connection for bilateral hearing loss disability must be denied.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against his claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Next, the Board turns to the Veteran's claimed bilateral tinnitus.  While there is no formal diagnosis of record, as tinnitus is a condition capable of lay observation and diagnosis, the Board acknowledges his lay statements aptly establish a current disability despite the Board's concerns detailed below.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  

Beyond a current disability, the evidence must also establish an in-service incurrence.  To that end, the Board is charged with weighing the credibility and probity of the evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In this instance, the primary evidence of record regarding an in-service incurrence are the Veteran's lay statements.  In assessing his lay statements, the Board cannot find them credible given the inconsistencies between his initial claim and subsequent assertions.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  

First, while the Veteran avers that his bilateral tinnitus manifested in service, the in-service incurrences identified have increased in number as the claim has progressed.  Notably, the first report of bilateral tinnitus of record comes from the March 2009 claim.  Initially, he attributed it to weapons fire during basic training.  Id.; June 2015 Hearing Transcript at 5.  However, at the November 2009 VA examination, he additionally claimed noise exposure from grenades and diesel engines.  See November 2009 VA Examination Report.  Later, an August 2011 Decision Review Officer Conference Report (Conference Report) indicates he reported sustaining chemical burns in his ears in service.  While the Conference Report further documented that treatment records from Dr. M would substantiate this injury,  the Board notes that neither Dr. M's April 2009 letter nor the private treatment records from P. Health Center corroborate this contention.  See August 2011 Conference Report; see generally P. Health Center Progress Notes; P. Health Center Emergency Department Reports; cf. December 2011 Letter from Representative (correcting the Conference Report's statement that the Veteran claimed acoustic trauma associated with aircraft and/or aircraft carriers; there was no correction to the report of chemical burns in service). 

Neither does the Veteran's DD Form 214 support his lay statements.  Particularly, his DD Form 214 is devoid of any marksmanship badges earned in service.  Additionally, at the November 2009 VA examination, he claimed that he was exposed to noise from diesel engines while working as a systems mechanic in service, a review of his DD Form 214 reveals that his primary specialty in service was as a material control and accounting specialist, and the only training he received in service was as a material storage and handling specialist.  See November 2009 VA Examination Report.  

A review of the Veteran's service treatment records are silent as to any complaints associated with tinnitus in service.  Even though the Board appreciates his explanation that he did not report such issues in service because he was afraid of being medically discharged, given the chemical burns referenced in the August 2011 Conference Report, the Board must accord the lack of contemporaneous treatment records probative weight.  See June 2015 Hearing Transcript at 6; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that while the lack of contemporaneous medical records in it of itself is not an absolute bar to a claim, the Board is not precluded from weighing the absence of contemporaneous medical records against the lay evidence of record).

Aside from the March 2009 claim, the only other reference to tinnitus of record is the April 2009 letter from Dr. M and the November 2009 VA Examination Report; both of which come 21 years post-separation for active duty service, not to mention after the Veteran's initiation of this claim.  While the April 2009 letter from Dr. M noted he had "a many-year history of tinnitus," which was progressively worsening, Dr. M did not enumerate how long he reported being afflicted with tinnitus.  Of note, Dr. M did not render a formal diagnosis.  Rather, it appears Dr. M was simply relaying the medical history described by the Veteran.  Moreover, Dr. M did not furnish a nexus opinion.  As such, the Board is wary of attaching significant probative weight to Dr. M's April 2009 letter regarding the claimed bilateral tinnitus.  See Nieves-Rodriguez, supra.  

Further, the Veteran's statements regarding post-separation noise exposure have been inconsistent.  While at the June 2015 Board videoconference hearing, he denied exposure to loud noises post-separation, at the November 2009 VA examination he admitted noise exposure while working in construction, but swore he used hearing protection.  See June 2015 Hearing Transcript at 7 (the Veteran testified that he was currently employed as a computer programmer, and previously worked as a nurse's assistant and at a grocery store stocking shelves); November 2009 VA Examination Report; see also April 2009 Letter from Dr. M (noted the Veteran worked around noise post-separation, but was diligent about protecting his hearing).
For the foregoing reasons, the Board declines to assign the Veteran's lay statements any substantial probative value.  Accordingly, the Board finds the evidence of record does not establish an in-service incurrence or onset, nor manifestation to a compensable degree within one year following separation.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a).  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


